Hooper, J.,
concurring specially. TJpon the trial of the case evidence of the former conviction of the defendant upon another indictment was objected to by his counsel upon the ground that this evidence was “of no probative value, it is irrelevant entirely, has no connection with this charge; for those reasons it is inadmissible.” Question has arisen as to the sufficiency of this assignment of error. The objections offered to this evidence were sufficient, and the ground of the motion for a new trial reciting such objections to its admission is therefore complete. Under section 6183 of the Civil Code of 1910, it is unlawful for this court to disregard assignments of error “where there is enough in'the bill of exceptions or transcript of the record presented, or both together, to enable the court to ascertain substantially the real issues in the case which the parties seek to have decided therein.” This code section is mandatory. Tinsley v. Gullett Gin Co., 21 Ga. App. 512, 515 (94 S. E. 892). 47here it clearly shows within itself “enough to enable this court to ascertain the questions desired to be decided,” the assignment of error is sufficient. Fitzpatrick v. Alford, 134 Ga. 529 (68 S. E. 102); Harris v. Brock, 137 Ga. 113 (3) (72 S. E. 947). While § 6183 is not by its terms made expressly applicable to grounds of a motion for a new trial, it nevertheless strongly evidences the spirit and intent of the law that this court should pass upon every exception if the question desired to be decided is manifest.
In the case at bar the conviction of the defendant years before on another indictment was sought to be shown. The objection raised was in part that such evidence was irrelevant. The objection did not urge that the evidence was prejudicial. This court, or any court, will readily take cognizance of the fact that evidence of this nature is prejudicial, and if improperly admitted will require a reversal. See Booth v. State, 160 Ga. 271, 275 (127 S. E. 733), and cit. It is true that in Manning v. State, 33 Ga. App. 610 (9) (127 S. E. 475), this court held that the trial court did not err in admitting certain evidence over the objection that it was “wholly irrelevant, immaterial, and inadmissible,” but in that case the evidence was neither prima facie harmful nor did the objection made point out its harmfulness. That decision, and others similarly holding under the particular evidence therein involved, are materially different from the case at bar.
The evidence in this case was objected to as being irrelevant and *516as having no collection with the charge involved. To require the trial attorney, when evidence of a prejudicial nature is suddenly offered by the opposite partjr, to state all respects wherein such evidence is immaterial and irrelevant upon each and all of the issues made by the pleadings and the evidence in the case, not only places upon him an unreasonable task, but would unduly encumber the record. If this court, having in mind all the contentions and issues in the case, finds that the testimony objected to illustrates no issue, it would then of course proceed to the question as to whether the evidence was harmful or prejudicial to the objecting party. This is, in principle, analogous to procedure followed upon exceptions to a portion of the judge’s charge—if it is found to be an incorrect statement of law, and “an inspection of the record discloses that it was prejudicial to the complaining party, it will work a reversal of the judgment of the court below.” Binion v. Ga. So. & Fla. Ry. Co., 118 Ga. 282, 285 (45 S. E. 276). It is difficult to lay down a rule or prescribe a form under which such objections could be made other than that tire testimony is irrelevant or immaterial, and, where its prejudicial character is not apparent, it should be clearly and plainly pointed out wherein lies the harm. Where, however, as in this case, the proffered evidence is prima facie harmful, it should not be necessary, upon objection thereto, to so state. A casual reading of ground 1 of the motion for a new trial in this case would disclose fully and completely the very vital question “desired to be decided” by defendant’s counsel, and we think such question should, in the interest of substantial justice, be decided by this court.
Nothing stated above is in conflict with the well-established and very necessary rule that each ground of a motion for a new trial must be complete and understandable within itself. However, where a ground of the motion must necessarily involve in its scope a consideration of all the issues raised upon the trial of the case, it is certainly not necessary, in order to make such a ground complete and understandable, to embody therein all of the evidence and the pleadings in order to show, without reference to other parts of the record, all the issues made in the case. That would be extending a very necessary rule to an unnecessary and inconvenient extent; it would serve no'useful purpose, and by unduly incumbering the record, it would tend to impede rather than to expedite the review *517of the case. If the motion should contain a large number of such exceptions, it would also necessitate a repetition in each ground of all the evidence and pleadings, because of the rule that one ground of the motion can not be supplemented by reference to another.
I think the assignment of error in this ground was sufficient.